Title: To James Madison from William Pinkney, 28 October 1808
From: Pinkney, William
To: Madison, James



Duplicate.
London Octr. 28th. 1808.

I have received the Paper sent to me from the Department of State in the Case of the Little William.
It appears from a Report of the Proctors, of the  Instant, made at my Desire, that the Furs were ly claimed for the U. S. by Mr. George Salkeld,  Agent of the other Claimant, that the Cause came on to be heard before Sir Wm. Scott on the  Septr. 1807, that the Judge took Time to deliberate, and on the 20th. of Novr. condemned the Vessel and on the 23d. the Cargo, on the Ground of a contingent Destination to Hamburgh, then blockaded,  the Blockade of that Place shd. be found to be removed on the arrival of the Ship (otherwise consigned to Tonningen) off the Eyder, which contingent destination “the Court held to be a Violation of the Principles established on such Subjects & in such ", that the Property was delivered to the Proctor on giving Bail to return the Proceeds  if the Decree shd. be reversed on appeal, that an Appeal has recently been prosecuted, through the Agency of Mr. Salkeld, which will include & protect the Interest of the U. S. with that of the Individuals concerned in the Vessel & other Parts of the Cargo, that the U. S. need not make any other Claim; but that, if a special Claim shd. be thought adviseable, it will not be improper or inconvenient, and may have a good Effect.
As the Case is judicially pending (after a Condemnation) I had not supposed that an application to this Government would at present be proper; but, being persuaded that the Interposition of the Public Agent, under Instructions to that Effect, founded upon the Interest of the U. S. in a Portion of the Lading, is likely to have a salutary Influence upon the Case as respects all the Claimants, and that it may, moreover, be expedient in other Views, I have requested Genl. Lyman in behalf of the U. S. to enter a special Claim for the Furs, and to prosecute the Appeal in Concert with Mr. Salkeld.
I will not fail to do whatever else may be in my Power for the Advantage of the Parties.  I have the Honour to be, with the highest Consideration, Sir, your most Obedient Humble Servant

Wm: Pinkney

